Citation Nr: 1608268	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-36 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating prior to March 18, 2015 and to a rating in excess of 10 percent from March 18, 2015 for service-connected bilateral plantar fasciitis with metatarsalgia.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a left shoulder disability, claimed as left arm numbness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from September 1977 to September 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

This case was previously before the Board in March 2014, when the claims above were remanded for further development.  An August 2015 supplemental statement of the case was most recently issued and the case is once again before the Board. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's bilateral plantar fasciitis with metatarsalgia is manifested by pain in use of feet; severe flatfoot with objective evidence of marked deformity, accentuated pain on manipulation and use, swelling or characteristic callosities have not been shown.

2.  The Veteran's cervical spine disability had its onset in service or is otherwise etiologically related to his active service. 

3.  The Veteran's left arm numbness (cervical spine) had its onset in service or is otherwise etiologically related to his active service; the evidence of record does not establish a nexus between the Veteran's left rotator cuff problem and service.  




CONCLUSIONS OF LAW

1.  Prior to March 18, 2015, a rating of 10 percent, but no higher, is warranted for bilateral plantar fasciitis with metatarsalgia.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes (DCs) 5299-5276 (2015).

2.  Since March 18, 2015, the criteria for a disability rating higher than 10 percent for bilateral plantar fasciitis with metatarsalgia are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 5299-5276 (2015).

3.  Resolving reasonable doubt in the Veteran's favor, a cervical spine disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  Resolving reasonable doubt in the Veteran's favor, a left shoulder disability, claimed as left arm numbness was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Bilateral Plantar Fasciitis with Metatarsalgia

The current appeal arises out of a claim received at the RO in October 11, 2007.  In an August 2008 rating decision, the RO granted service connection for bilateral plantar fasciitis with metatarsalgia and assigned a noncompensable initial rating pursuant to Diagnostic Codes 5299-5276, effective October 11, 2007.  In August 2015, the rating was increased to 10 percent, effective March 18, 2015.  The effective date corresponds to a VA examination report.

Under DC 5276, a 10 percent rating is warranted for bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-Achillis, and pain on manipulation and use of the feet.  A 20 percent rating (unilateral) or 30 percent rating (bilateral) is warranted for severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

Foot disorders may also be rated under 38 C.F.R. § 4.71a, DC 5284, which provides a 10 percent rating for a 'moderate' disability of the foot and a 20 percent rating for a disability of the foot that is 'moderately severe.'

After a review of all of the evidence, the Board finds that a 10 percent rating is warranted for the entire period of this appeal.  In essence, the Board can determine no distinction in the Veteran's symptomatology prior to and after the effective date chosen by the RO.  

The Board finds that it is factually ascertainable that the symptoms demonstrated at the March 18, 2015 examination have existed throughout the period on appeal.  

In fact, at his February 2008 VA examination the Veteran complained of pain in both his feet on a constant basis, elicited by physical activity.  The Veteran reported at that time that he was able to function without medication.  Examination at that time did not reveal any abnormal signs of weightbearing, the Veteran did not require any assistive device for ambulation.  The VA examiner noted signs of tenderness bilaterally. Palpation of the plantar surface of the feet revealed slight tenderness bilaterally.  No flat feet, dropped forefoot, marked varus deformity, hammertoes, Morton's metatarsalgia, hallux valgus, or hallux rigidus were observed.  The VA examiner noted that the Veteran was able to walk one-quarter mile and did not require corrective shoe wear.

The Board finds that it is factually ascertainable that the Veteran's symptoms have persisted throughout the period on appeal, not simply after the March 2015 examination.  Therefore, a 10 percent rating is warranted for the service-connected bilateral plantar fasciitis with metatarsalgia disability for the entire period on appeal.  The examination simply confirmed the Veteran's contention.  

Nevertheless, neither the February 2008 VA examination nor the March 2015 VA examination reflects that the Veteran's bilateral plantar fasciitis with metatarsalgia is consistent with a bilateral foot disorder that is 'moderately severe' in nature, as the plantar fasciitis with metatarsalgia does not appear to lead to marked physical limitation.  Additionally, severe objective evidence of marked deformity, severe pain on manipulation and use accentuated, indication of swelling on use or characteristics callosities have not been demonstrated. 

As noted above, the February 2008 VA examination did not reveal any abnormal signs of weightbearing, and it was noted that the Veteran did not require any assistive device for ambulation.  The VA examiner did note signs of tenderness bilaterally and palpation of the plantar surface of the feet revealed slight tenderness bilaterally.  

At the March 2015 VA examination it was noted that the Veteran has plantar fasciitis. No swelling on use of the feet or characteristic calluses were noted.  The VA examiner indicated that the Veteran did not have decreased longitudinal arch height or one or both on weight-bearing and also noted there was no objective evidence of marked deformity of one or both feet.  It was also noted that there was no marked pronation of one or both feet.  The VA examiner specifically indicated that the severity of the Veteran's foot injury was mild in nature.  It was noted that the Veteran's feet did not chronically compromise weight bearing and his foot condition did not require arch supports, custom orthotic inserts or shoe modifications.  Pain on movement and pain on weightbearing were observed.  The VA examiner indicated that the Veteran's feet flare with increased levels of standing and walking. 

Applying the relevant rating criteria, the Board notes that an initial rating of 10 percent for the Veteran's bilateral plantar fasciitis of the left foot, but no higher, is warranted under DC 5276, prior to March 18, 2015.  Nevertheless, the Board finds that a rating in excess of 10 percent is not warranted at any point during the appellate period.  While there is evidence of pain along the plantar aspect of his feet, the Board finds that those symptoms do not rise to the level of a foot injury that is 'moderately severe' in nature, as the plantar fasciitis on either feet does not appear to lead to marked physical limitation. 

While the Board understands the Veteran's central concern that his bilateral feet has negatively impacted his quality of life, it is again important for the Veteran to also understand that without some problems associated with his bilateral foot disability there would be no basis for a compensable evaluation (zero), let alone the 10 percent disability rating assigned herein indicate a significant impact on the Veteran's functional ability.  Without consideration of the problems he cited and the other issues he has with his feet at this time, the current evaluation could not be justified.

With regard to his bilateral foot disability, the Veteran is competent to report his pain as this observation comes to him through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings.  He is not, however, competent to identify a specific level of disability of his bilateral foot disability according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's bilateral foot disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

As such, the Board also finds that the preponderance of the evidence is against any rating higher than 10 percent for any portion of the period on appeal.

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  

Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, although the Veteran has submitted evidence of a medical disability, and made claims for the highest ratings possible for his bilateral foot disability, he has not submitted evidence of unemployability, or claimed to be unemployable because of his feet.  Thus, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

II.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§  1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/ Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary 

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Cervical Spine Disability

The service treatment records reflect that the Veteran was assaulted in 1981 resulting in a head injury.  In-service treatment records note reports by the Veteran of being hit with a lead pipe in the back of his head, left side of his face and upper back.  He has since been granted service-connection for residuals of a traumatic brain injury and migraine headaches associated with this in-service assault.  Moreover, it should be noted that a November 1977 treatment record noted that the Veteran had been struck in the head while swimming.  He was diagnosed with headaches at that time. 

The Veteran has reported that he has continued to have neck issues since these in-service incidents.  

The Board notes that the Veteran underwent a March 2015 VA examination in which an examiner provided a negative etiological opinion.  It is evident that the VA examiner did not consider the Veteran's in-service injuries documented to his head.  As such, little probative value is accorded to the March 2015 VA examination as it pertains to his neck disability claim. 

The Board finds that based on the Veteran's in-service injuries and consistent statements regarding the continuity of his symptomatology a grant of service connection is warranted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Left Shoulder Disability

Service treatment records reflect that the Veteran sought treatment in February 1992 for acute onset of left arm numbness.  The Veteran once again sought treatment for numbness from his left shoulder to left hand in April 1992.  The Veteran now attributes his left shoulder disability to an in-service assault noted above.  The Board has conceded that this assault occurred, it is unclear from the service treatment records to what extent the Veteran's left shoulder was injured in this assault.  Nevertheless, at the Veteran's May 1998 separation examination the clinical evaluation of his upper extremities was normal.  The Veteran denied a painful or "trick" shoulder, providing some evidence against this claim. 

A review of the post-service medical evidence reflects that the Veteran has been diagnosed with a chronic left rotator cuff sprain.  See February 2008 VA examination.  A March 2015 VA examiner diagnosed with the Veteran with rotator cuff tendonitis. He noted that the Veteran did not have thoracic outlet syndrome.  The Veteran was additionally diagnosed with moderate incomplete paralysis of the left upper radicular group (5th & 6th cervicals).  See March 2015 VA examination.  It was noted that this nerve affects shoulder movements. 

As noted above, the Veteran has been granted service connection for a cervical spine disability.  The March 2015 VA examiner diagnosed the Veteran with moderate incomplete paralysis of the left upper radicular group, noted to be caused by the 5th and 6th cervicals, and affects movement of the shoulder.  This diagnosis, by its very name, indicates a relationship to his now service-connected cervical spine.  For the foregoing reasons, the claim of entitlement to service connection for left arm numbness is granted on a secondary basis.  The benefit of the doubt doctrine has been applied where appropriate.

With respect to the Veteran's left rotator cuff, there is simply nothing that medically connects this problem to the Veteran's service.

The Board has considered the Veteran's statements regarding continuity of symptoms of his left rotator cuff problems since service.  However, in a very recent decision the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  As the Veteran's rotator cuff disability is not exhibited a disability listed under 3.309, continuity of symptomatology is simply not applicable in the present case with respect to that particular diagnosis.

Beyond this, the Board has reviewed the service and post-service medical records, which only provide evidence against service connection for a rotator cuff, indicating, at best, a problem that began years after service with no connection to service. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of a left rotator cuff disability is inapplicable, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  

In this regard, the Veteran underwent a VA examination March 2015.  After reviewing the Veteran's claims file a March 2015 VA examiner noted that a review of the Veteran's records does not indicate any rotator cuff pathology or injury.  He noted that based on the Veteran's history, exam findings and records review, it is less likely than not the claimed condition incurred in or resulted from in-service injury, event or illness.  Such a clear medical opinion provides evidence against the claim that this condition was caused by service.  There are no contradictory opinions of record. 

The Board notes that while the Veteran might sincerely believe that he has a left rotator cuff disability that is related to his active service, as a lay person he is not competent to relate any current diagnosis of a left rotator cuff injury to his active service, to include any treatment therein, as that is outside the common knowledge of a lay person and would require medical expertise.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In any event, his medical opinion is outweighed by the medical opinion of the examiner. 

In sum, will the Board grants service connection for left arm numbness, a separate grant for a left rotator cuff disability is not warranted. 

III.  Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

As the Veteran's claims for a cervical spine disability and left shoulder disability are being granted on the merits, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to these specific issues.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

With respect to the Veteran's increased rating claims, these claims arise from his disagreement with the initial ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions have been associated with the claims file.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his service-connected bilateral plantar fasciitis with metatarsalgia in February 2008 and March 2015.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's plantar fasciitis with metatarsalgia since the most recent VA examination.  

The Board finds the above VA examinations to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and together provide the information necessary to evaluate his disability under the applicable rating criteria.

Next, with respect to the Veteran's left rotator cuff, the Veteran was afforded a VA examination in March 2015.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2015 VA examination obtained adequately addresses all of the Veteran's contentions and is adequate.  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was recently remanded in March 2014.  All those actions were accomplished, and there has been substantial compliance with the March 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Prior to March 18, 2015, a 10 percent rating, but no higher, for bilateral plantar fasciitis with metatarsalgia, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Since March 18, 2015, a rating in excess of 10 percent for bilateral plantar fasciitis with metatarsalgia, is denied.

Service connection for a cervical spine disability is granted.

Service connection for a left shoulder disability, claimed as left arm numbness, is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


